DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,499,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope of the claims of the patented application.  Both claim sets claim a hydroponic plant grow cabinet with the structure a housing, a main plant growing chamber, a main tank, slidable plant growing pod module positioned one above the other, and a refill cartridge system.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pre-growing chamber" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 11- 24 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 and 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0184602 to Shalom Ofir et al in view of U.S. Patent No. 5,502,922 to Shlomo.
Regarding Claims 1, 2, 9, 13, 14, 17 and 18, Ofir teaches a hydroponic plant grow cabinet and method comprising a housing (Ofir #402), said housing comprising a main plant growing chamber (Ofir #414 and #424); a main tank (Ofir #304) comprising a nutrient growing solution, a module comprising a refill cartridge system (Ofir paragraph [0065] Fig. 4 #470) for cartridges with nutrients and chemicals for regulating pH level (Ofir Fig. 8 #308) and at least one holder module for receiving a plurality of seed/seedling growing cups, said cup holder module being slidable in and out of the pre-growing chamber (Ofir functional language the shelf of Shalom is capable of performing,  #410 and #424); 
Ofir teaches growing a plurality of plants in a plurality of pots at the same time in the chamber (Ofir paragraph [0029]), but is silent on explicitly teaching the main plant growing chamber comprising at least one module that is slidable in and out of the main plant growing chamber, the at least one module of the plant growing chamber comprising a plurality of plant growing pod stands, wherein each of the plurality of plant growing pod stands stand comprises in vertical direction a plurality of plant grow pods disposed one above the other; wherein the nutrient solution is fed from the main tank to one of the plurality of plant growing pod stands at a top of the main plant growing chamber into a top most of the plurality of plant grow pods, and wherein each of the plurality of the plant grow pods except for a bottommost of the plant grow pods comprises an aperture arranged so that the aperture of each of the plant grow pods but the bottommost is above an upper end of a plant grow pod below it.  However, Shlomo teaches the general knowledge of one of ordinary skill in the art that it is known to provide a module comprising a plurality of plant growing pod stands (Shlomo Fig. 1 #8), wherein each of the 
Regarding Claim 3, Ofir as modified teaches a pre-growing chamber configured to house seeds and/or seedlings and comprising a holder module for receiving several seed and/or seedling growing cups (Shlomo Fig. 9 #108). 
Regarding Claims 4, 5 and 19, Ofir as modified teaches the nutrient solution fed from the pre-growing chamber to the top most plant grow pod exits from the bottommost plant grow pod into a collecting pan in the main plant growing chamber and is then fed into the pre-growing chamber (Shlomo nutrient from #8 goes into #4 and is sent to #108 vice-a-versa, bottommost containers and/or conduit can be interpreted as excess pan).
Regarding Claims 6, 21 and 22-24, Ofir as modified teaches comprising a network communication component configured to communicate with a user device and wherein the 
Regarding Claim 7, Ofir as modified teaches a controller configure to maintain suitable conditions for growing plants. (Ofir #102)
Regarding Claim 8, Ofir as modified teaches the controller is configured to adjust at least one of plant watering, temperature, humidity, air circulation and lighting based on user input. (Ofir paragraph [0048])
Regarding Claim 9, Ofir as modified teaches further configured to communicate to a user the need to connect the hydroponic plant grow cabinet to water supply and/or sewage by displaying a corresponding message on a display component and/or by sending a message to the user via the network communication component (Ofir teaches computer controls and network communication along with smartphone; Ofir teaches water discharge paragraph [0060] element #436).
Regarding Claim 12, Ofir as modified is capable of programming separately for day and night for seasonal cycles. (Ofir paragraph [0073])
Regarding Claim 15, Ofir as modified teaches wherein respective apertures of each of the plurality of grow pods is at the bottom of each pod and wherein a lower part of each of the plurality of grow pods above the aperture is funnel-shaped (Shlomo #8 tapers from top to bottom).
Regarding Claim 16, Ofir as modified teaches wherein each of the plurality of plant grow pods comprises an opening in its top surface and wherein a diameter of each of the apertures is smaller than a diameter of  an opening of each of the plurality of grow pods. (Shlomo Fig. 1 #8 and #28)

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0184602 to Shalom Ofir et al in view of U.S. Patent No. 5,502,922 to Shlomo as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2018/0242539 to Bhattacharya et al.
Regarding Claim 11, Ofir as modified is silent on further comprising a loudspeaker configured for at least one of playing alarms, messages and playing music to plants (Bhattacharya paragraph [0017] and [0022]). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Ofir with the teachings of Bhattacharya at the time of the invention to provide enhanced growth as taught by Bhattacharya. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



08 November 2021